DETAILED ACTION
The following Office action concerns Patent Application Number 16/788,228.  Claims 11-15 and 17 are pending in the application.  Claims 12-15 and 17 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed September 26, 2022 has been entered.
The previous rejection of claim 11 is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. § 112(b) because the scope of the claim is unclear.  In particular, it is unclear if the term “providing an electrical connection between two or more opposing arrays of contacts...” requires a structure comprising two or more opposing arrays of contacts, or if the term describes an intended use of the moldable interconnect to provide an electrical connection between two or more opposing arrays of contacts.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Niihara et al (US 6,558,577) in view of Crotzer et al (US 6,271,482).
Niihara et al teaches a conductive moldable interconnect comprising a crosslinked silicone (polymer) elastomer matrix, crosslinking agent, conductive metal particles dispersed in the matrix and elastomer particles dispersed in the matrix (abstract; col. 7, line 24; col. 1, lines 58-67; col. 3, lines 15-20; col. 6, line 62; col. 4, lines 33-35; col. 1, lines 46-52).  The conductive interconnect composition is moldable (col. 7, line 24).
The elastomer particles include silicone rubber particles (col. 3, lines 65-66).  The elastomer particles increase elasticity and elongation and reduce brittleness of the material (col. 3, lines 45-64).  A person of ordinary skill in the art would reasonably expect the silicone elastomer particles to be more compressible than a composition containing metal particles with no elastomer particles since metal particles are incompressible.  
Niihara et al does not teach that the moldable interconnect provides an electrical connection between two or more opposing arrays of contacts.
However, Crotzer et al teaches a conductive moldable interconnect which provides an electrical connection between opposing arrays of contacts (col. 1, lines 35-45; col. 7, lines 54-63; col. 9, lines 29-34).  The interconnects are formed of a conductive elastic material (col. 2, lines 38-48).  It would have been obvious to a person of ordinary skill in the art to combine the opposing arrays of electrical contacts of Crotzer et al with the interconnects of Niihara et al in order to obtain device having an array electrical contacts connected by a deformable conductive elastic material which is activated by compression such as by pushing a button.
Response to Arguments
The previous grounds of rejection have been withdrawn in light of the applicant’s amendment.  New grounds or rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 17, 2022